Early in the year 1921, Daniel Romney, one of the appellants, and the respondents Hawley and McChesney, entered into an agreement to the effect that respondents would furnish a grubstake, a team, etc., to be used in locating and acquiring certain known mining property and Romney would locate the mining property, do the necessary development work (with certain help from respondents) and acquire the property for the three parties jointly, each to possess an undivided one-third interest. On the 6th of June respondents went on the mining ground and found that Romney had staked out certain claims in his own name. They discussed the situation with Romney and it was agreed that four mining claims, the "Blue Bird," "Winona," "`Elgin" and "Fairview," should be located and acquired in the names of the three parties. They thereupon wrote out and posted on the four claims notices in the names of the three as locators, and destroyed the notices theretofore posted by Romney. Respondents left one Collins, who was in their employ, and Romney to do the development work under the direction of Romney. Collins remained on the claims for some time and, with Romney, continued to do development work until ordered off the claims by appellants. Romney later tore down the notices posted by respondents and himself. Shortly thereafter respondents destroyed the new Romney notices and posted copies of the notices they had all posted on June 6th, in the names of the three persons. Respondents on June 16th caused notices posted on the 6th day of June to be recorded, which was after certain notices of the location of this ground posted by Romney had been recorded. Respondents having been excluded from possession of the claims commenced this suit to quiet their title against appellants in and to an undivided two-thirds interest in the claims. The cause was tried in the court, who made findings of fact and conclusions of law in favor of respondents and *Page 649 
decreed them to be the owners of an undivided interest in the four claims.
Appellants make several assignments of error, some of which are quite general in their nature.
It is pointed out that the court erred in denying appellants' motion for nonsuit at the conclusion of plaintiff's testimony. It is a sufficient answer to this assignment to suggest that following the denial of the motion, appellants introduced evidence on their behalf. (Blackfoot City Bank v. Clements, 39, Ida. 194, 226 P. 1079; Bevercombe v. Denny  Co., 40 Idaho 34,231 P. 427, and cases there cited.)
It is said that error was committed in admitting the grubstake agreement. No authorities are cited to this point and it is only suggested that the agreement had no relevancy or bearing on the case. The grubstake agreement was made by the parties, and according to its terms respondents furnished Romney supplies and a team, as well as the services of Collins and another to do development work. It also tended to show a partnership between the parties for acquiring the mining property and the interest of each of the parties in such property. Its admission was not error. We also fail to see how the admission of the plat of the claims, prepared by an engineer, constituted error, it not having been pointed out in what respect or for what reason its admission was erroneous.
The court found that the claims were located on unappropriated public domain, that each of the parties was to share equally in the claims and, in Finding IV: That the said parties made a discovery of ore and mineral-bearing rock on each of the said claims prior to the location thereof, and that at the time of making the said location, they erected a stake or monument at the point of discovery of each of the said claims, upon which was placed a copy of a notice of location upon each of such claims; That within ten days after the posting of such notices of location, they bounded and described each of the said claims upon the ground by erecting a stake of sufficient size and height at each of the *Page 650 
corners upon each of the said claims, and properly marked such stakes respectively with the name of the claim for which it was erected, and the proper corner; That thereafter, and prior to the filing of the notices thereof, they excavated at least one hundred sixty (160) cubic feet of earth and material at the point of discovery on each of the said claims; That thereafter, and within sixty days from the posting of the notices of location on said claims, they filed for record with the County Recorder of said Butte County, a copy of such notices of location for each of the said claims, and otherwise complied with all of the laws of the United States, and of the State of Idaho, in reference to the location of mineral claims upon the public domain of the United States.
The facts found by the court show a compliance with the laws of the United States and this state relative to the location of mining claims on the public domain.
On the material issues the facts testified to by the respondents and Collins were denied by Romney. The trial court, who saw and heard the witnesses testify and noted their demeanor, believed the testimony adduced by respondents and evidently disbelieved that of Romney. On the principal assignment discussed by appellants, that of the insufficiency of the evidence, the record has been examined to determine if there is any substantial evidence to sustain the findings in the respects in which it is contended the evidence is insufficient. We have concluded that the evidence is sufficient to sustain the findings and that the findings justified the decree for respondents. Hawley testified that there was ore-bearing rock in sight where the location notices were placed, and that he saw a distinct vein of lead and silver. This is in no respect disputed. "It is entirely true that the statute requiring as a condition to a valid location the discovery of mineral within the limits of the claim, should, as between conflicting claimants to mineral lands, receive a broad and liberal construction. . . . ." (Nevada Sierra Oil Co. v.Home Oil Co., 98 Fed. 673.) It is worthy of note *Page 651 
that Romney had made the same discoveries, for he helped post the location notices on June 6th and thereafter tore down such notices and placed other notices at the same places. The fact that the discovery points are not in the center of the claims would not invalidate them. Where the locators extend their claims too far, it would seem that they do not on that account lose their right to the ground they were entitled to take. (Flynn Group Mining Co. v. Murphy, 18 Idaho 226, 138 Am. St. 201, 109 P. 851; 2 Lindley on Mines, 3d ed., sec. 362.) These discovery points, as well as the extent of the claims, were originally made and indicated by Romney. The testimony of Collins, who, with Romney and under Romney's direction, performed the development work, is sufficient to sustain the finding of a performance of the statutory requirement in this respect.
In its decree, the court adjudged respondents to be the owners of an undivided two-thirds interest and Romney and his successors an undivided one-third interest. Such adjudication is certainly in harmony with the evidence of respondents as to the original grubstake agreement as well as the agreement and locations of June 6th. Believing the evidence on behalf of respondents, it is difficult to see how the court could have reached a contrary determination.
Affirmed.
William A. Lee, C.J., and Budge, Givens, and Taylor, JJ., concur. *Page 652